Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New Examiner
	The new examiner of record, Erin Hirt, acknowledges receipt of applicant’s amendments and remarks on 04/06/22. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 11, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 15 of U.S. Patent No. 10357038 (‘038) in view of Reddy (US20090308121). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘038 and the instant application claim methods of using compositions comprising from 5-10% by weight pasteurized Chlorella cells to improve the growth of plants, specifically plants in the Poaceae family. ’038 merely does not require the composition to further comprise humate derivatives or wherein the Poaceae plant, is specifically Bermuda grass of the claimed varieties. However, these deficiencies in ‘038 are addressed by Reddy.
Reddy teaches bio-fertilizing formulations, wherein humic acid is added to the carrier, and formulated with the beneficial microbes for treating plants including Bermuda grasses which comprise humic acid/humate derivatives wherein these compositions when applied to plants such as Bermuda grass improve root length, root weight/mass (See abstract; [0039]; [0040]; [0047-0048]; [0086]; [0107-0108]; [0159]; [0211]; [0277]; Claims 19-21, 26, etc.). 
Reddy teaches the amount of bio-fertilizer composition to use and methods of applying fertilizer will vary based on the target amount of plant enhancing characteristics, weather conditions, type of plant/seed, soil, formulation type, application timing, etc. ([0171]).
Regarding claim 11, one of ordinary skill in the art would have been motivated to form the composition via the claimed method of claim 11 because Reddy teaches using humic acid in the carrier liquid with the microbial components of the bio-fertilizer (See abstract; [0039]; [0040]; [0047-0048]; [0086]; [0107-0108]; [0159]; [0211]; [0277]; Claims 19-21, 26, [0171]; etc.). Thus, as Chlorella is a microorganism/microbe it would be obvious to mix the humic acid with the diluted Chlorella composition of ‘038 in order to form the claimed composition for use in the claimed methods because Reddy teaches mixing humic acid with the carrier and microbe components for forming biofertilizers for Bermuda grass. Further it would be obvious to optimize the concentration of the Chlorella cells and humic acid to provide the most effective composition for improving root development in Bermuda grass because it was known to use the claimed concentrations of Chlorella cells as taught by ‘038 and both components were known to improve growth of grasses/Poaceae and/or root mass/root length in Bermuda grasses. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and by mixing the two components which were known to improve growth of grasses allows for only one application to grass thereby time saving and more economical application to the grass by doing the application together as one composition. Thus, one of ordinary skill in the art would conclude that the methods instantly claimed are merely obvious variants of the methods disclosed in US 10357038 in view of Reddy. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shinde et al. (WO 2016/100550) in view of Reddy et al (US20090308121). Shinde et al. cited by Applicant on the IDS filed 3/21/2019.
Applicant’s Invention
Applicant claims a method of plant enhancement comprising administering to a plant, seedling, or seed a composition comprising 5-30% by volume of microalgae Chlorella cells in combination with at least one active ingredient to enhance at least one plant characteristic, and wherein the at least one active ingredient is iron, the plant characteristic is selected from the group consisting of root length and root mass and the plant is turf grass. Applicant claims a method of preparing a composition comprising diluting Chlorella cells to a concentration of 5-30% solids by weight; and mixing the microalgae cells with iron.
Determination of the scope of the content of the prior art (MPEP 2141.01)
Regarding claim 1, Shinde et al. teach a method of plant enhancement which includes administering a plant a liquid composition treatment which includes a culture Chlorella (page 2, paragraph [0005)). Shinde et al. also teaches the composition includes pasteurization and stabilization of a low concentration of mixotrophic Chlorella whole cells (page 2, paragraph [0004]; [0060]).
Regarding claims 1, 6 and 7, Shinde et al. teach the plant characteristic is root development specifically root length and root mass (page 5, paragraph [0020)]).
Regarding claims 1 and 3, Shinde et al. teach the composition comprises 5-30% solids by weight of whole mixotrophic Chlorella cells which can be pasteurized, which reads on the claimed 5-10% solids by weight (page 22, paragraph [0069]; [0060]).
Regarding claim 1, Shinde et al. teach the effective amount in a foliar application of the mixotrophic Chlorella based liquid composition comprise a concentration in the range of 2-10 mL/gallon, resulting in a reduction of the percent solids of mixotrophic Chlorella whole cells from 5-30% (page 47, paragraph [0113]; [0069]).
Regarding claim 1, Shinde et al. teach experiments were conducted to determine if an application of a low concentration mixotrophic Chlorella based composition (designated “PhycoTerra’” or “PT”) to turf affected the yield of the plants. The composition was applied to turfgrass at 6 different concentrations with urea. Shinde et al. teach the shoot weight was found to be <30% higher than the untreated control and all application rates gave significantly higher shoot weight than was achieved with application of Acadian at a 21-day interval of application (page 120, paragraph [0215]; [0069-0071]).
Regarding claim 4, Shinde et al. teach administration of the composition can be by soaking a seed in the composition prior to planting; contacting soil in an immediate vicinity of a planted seed with an effective amount of the composition; contacting roots of a plant with an effective amount of the composition hydroponically; contacting an effective amount of the composition to an accessible position of the plant after emergence (page 3, paragraph [0009)]).
Regarding claim 4, Shinde et al. teach the administration of the mixotrophic Chlorella based liquid composition treatment comprise soaking the seed in an effective amount of the liquid composition before planting the seed (page 40, paragraph [0102]; [0009]).
Regarding claim 5, Shinde et al. teach the administration of the mixotrophic Chlorella based liquid composition treatment comprise contacting the soil in the immediate vicinity of the planted seed or plant with an effective amount of the liquid composition (page 41, paragraph [0104]; [0009]; [0041]).
Regarding claims 1 and 21, Shinde et al. teach some embodiments include Bermuda grass contacted by the composition, the Bermuda grass having an improved characteristic (page 7, paragraph [0028]). Shinde et al. teach types of turf grass found in Arizona include hybrid Bermuda grasses (e.g., 328 tifgrn, 419 tifway, tif sport) (page 9, paragraph [0041)).
Regarding claim 11, Shinde et al. teach the mixotrophic Chlorella based composition is diluted to a lower concentration for an effective amount in a foliar application by mixing a volume of the composition in a volume of water, and teach wherein the pasteurized Chlorella are present in concentration of 5-30% solids by weight (page 47, paragraph [0113]; page 22, paragraph [0069]; see also sections cited above).
Shinde et al. teach the composition is typically applied without separate addition to or supplementation of the composition with other active ingredients not found in the mixotrophic Chlorella whole cells and accompanying culture medium from the mixotrophic culturing process, e.g. humic acid, however, in some embodiments the augmentation of the base composition with any of the foregoing is contemplated (e.g. humic acid) (page 13, paragraph [0050]). 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
Shinde et al. do not specifically exemplify the combination with at least one active ingredient that is humic acid or the method of preparing the composition as claimed in claim 11. Although as discussed above Shinde et al. do envision combinations of the pasteurized Chlorella cells with humic acid (which reads on humate derivatives) because Shinde expressly states, that in some embodiments the augmentation of the base composition with any of the foregoing (which expressly disclosed humic acid) is contemplated. (See [0050]). However, this is also addressed by Reddy.
Reddy teaches bio-fertilizing formulations for treating plants including Bermuda grasses which comprise humic acid/humate derivatives wherein these compositions when applied to plants such as Bermuda grass improve root length, root weight/mass (See abstract; [0039]; [0040]; [0047-0048]; [0086]; [0107-0108]; [0159]; [0211]; [0277]; Claims 19-21, 26, etc.). 
Reddy teaches the amount of bio-fertilizer composition to use and methods of applying fertilizer will vary based on the target amount of plant enhancing characteristics, weather conditions, type of plant/seed, soil, formulation type, application timing, etc. ([0171]).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Shinde et al. and Reddy and use a combination of Chlorella cells and humate derivative/humic acid, in the fertilizer compositions. Shinde et al. teach a method of plant enhancement which includes administering to a plant a liquid composition treatment which includes a culture of Chlorella. Shinde et al. teach experiments were conducted to determine if an application of a low concentration mixotrophic Chlorella based composition (designated “PhycoTerra” or “PT”) to turf affected the yield of the plants. While Shinde et al. teach the composition can be applied without separate addition to or supplementation of the composition with other active ingredients not found in the mixotrophic Chlorella whole cells and accompanying culture medium from the mixotrophic culturing process, however, Shinde et al. also specifically envisions the augmentation of the base composition with humic acid (See [0050]). One of ordinary skill in the art would have been motivated to use humic acid/humate derivatives in the compositions because Shinde et al. teach that the claimed combination is broadly envisioned. In addition, based on the teachings of Reddy, one of ordinary skill in the art would have been motivated to adjust the amount of bio-fertilizer/humic acid to use with the Chlorella cells and methods of applying fertilizer and phyto-nutrient products vary based on the condition of the soil, time of application, desired results, type of plant, e.g. Bermuda grass, etc. 
Regarding the method of preparation, one of ordinary skill in the art would have been motivated to form the composition via the claimed method of claim 11 because Reddy teaches using humic acid in the carrier liquid with the microbial components of the bio-fertilizer (See abstract; [0039]; [0040]; [0047-0048]; [0086]; [0107-0108]; [0159]; [0211]; [0277]; Claims 19-21, 26, [0171]; etc.). Thus, as Chlorella is a microorganism/microbe it would be obvious to mix the humic acid with the diluted Chlorella composition of Shinde in order to form the claimed composition for use in the claimed methods because Reddy teaches mixing humic acid with the carrier and microbe components for forming biofertilizers for Bermuda grass. Further it would be obvious to optimize the concentration of the Chlorella cells and humic acid to provide the most effective composition for improving root development in Bermuda grass because it was known to use the claimed concentrations of Chlorella cells as taught by Shinde and both components were known to improve growth of grasses and/or root mass/root length in Bermuda grasses. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and by mixing the two components which were envisioned to be used together as is taught by Shinde allows for only one application to grass thereby time saving and more economical application to the grass by doing the application together as one composition. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

	Claims 1, 4-7, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (US20120094831, from IDS), Takahashi (US3,444,647), Faheed (J. Agri. Soc. Sci. 2008;4:165-69), Reddy et al (US20090308121) as evidenced by Birthisel et al. (US20070163317).
Applicants claims are as discussed above.
Determination of the scope of the content of the prior art (MPEP 2141.01)
Regarding claims 1, 4-7, 21, Bartley teaches a method of improving a plant such as grass ((they specifically state the plants are not limited see[0019]) but do include bentgrass which is from Poaceae) to improve the quality, health, fertility, and/or aesthetic appearance or color of the plant, comprising applying an effective amount of a composition containing whole Chlorella cells (see entire document; abstract; Claim 1) and fertilizers (para 0015) to the plant at a rate of 16 oz/1000 ft (approximately 5.44 gallons/acre) (see entire document; including: para 0003, Tables 1-4; including page 1, paragraph 0004; cf. claims 1-13; [0026]). The Chlorella cells and/or cell biomass can be sprayed onto/applied to bentgrass (page 2, paragraphs 0024-0026; claims 1-13; the Examiner notes that the method of spraying the cells onto bentgrass in soil constitutes “administering an effective amount to a solid growth medium….planting…wherein the solid growth medium comprises at least one from the group consisting of: soil’ as claimed in claims 4-5; the Examiner further notes that bentgrass is in the family Poaceae which is the same family as the instantly claimed Bermuda Grass). Bartley further teaches wherein the composition can further comprise other fertilizers which would broadly include humic acid (see claims 1-13). Bartley teaches that turf quality was improved by the application of the Chlorella composition (page 2, Table 1; claims 1-13, and because the turf was in the same family it would also be expected that the same root development e.g. root mass and root length were increased as claimed in claims 1, 6-7. The composition can also contain surfactants, such as phosphate esters (page 1, paragraph 0017; claims 1-13).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Bartley does not teach the method comprising the claimed concentration of whole pasteurized Chlorella cells, as claimed in claims 1, 4-7, 11, and 21. This deficiency is taught by Takahashi and Faheed.
However, Bartley does teach the method of improving the growth of grasses from the family Poacea (which broadly include Bermuda grass and the claimed Bermuda grass types) comprising effective concentrations of Chlorella cells/cell contents as is discussed above.
Takahashi teaches a process of cultivating algae such as Chlorella by mixotrophic photoassimilation under non-sterile (non-axenic) conditions (col.1 line 16-24, col.2 line 57), comprising cultivating Chlorella in culture solutions and dispersing Chlorella in water (diluting the liquid composition with water) (col.3 line 5-6), wherein the process can be carried out at 53°C (pasteurizing) (col.6 line 53). 
Faheed teaches a method of studying the effect of Chlorella as bio-fertilizer on growth parameters of lettuce plant (Title), comprising floating seeds in petri dish containing culture medium of Chlorella (administering a liquid composition treatment comprising a Chlorella culture in which the microalgae cell content of the culture consists essentially of whole Chlorella cells to a planted seed, wherein the whole Chlorella cells have not been subjected to a drying process, and the liquid composition does not contain an active ingredient for enhancing emergence or maturation other than the culture of whole Chlorella cells) (p.166 col left — para 2), wherein fertilization treatment by Chlorella increases the values of growth parameters and pigments content (chlorophyll gives leaves their green color and is necessary for the plant to produce the food it needs for its own growth) as compared with those of un-fertilized plants (administering a liquid composition treatment comprising a Chlorella culture in an amount effective to enhance emergence of seeds, maturation, or both in a population of such seeds compared to seeds in a substantially identical population of untreated seeds, wherein the number of plants demonstrating maturation by leaf formation is increased by at least 20% compared to a substantially identical population of untreated seeds of plants, as demonstrated in Table III), and increase in fresh and dry weight results from the improved nutrient status of plant due to the presence of Chlorella in the soil (contacting the soil in the immediate vicinity of the planted seed with an effective amount of the liquid composition, wherein the number of plants emerged from the soil is increased by at least 25% compared to a substantially identical population of untreated seeds of plants, as demonstrated in Fig 3) (p.167 col left — para 2 & col right — para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of pasteurized Chlorella cells as a matter of routine experimentation. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize the concentration of pasteurized Chlorella cells, with a reasonable expectation for successfully studying the effect of Chlorella as bio-fertilizer on growth parameters of plants.
Bartley in view of Takahashi and Faheed also does not teach combining the pasteurized Chlorella cells with humic acid/humate derivatives for application to Bermuda grass as required of claims 1, 4-7, 11, and 21.
However, before the effective filing date of the claimed invention, it was recognized in the art that the quality, health, and/or color of plants can be improved through the application of effective amounts of particulate biomass that has been obtained from the cells Chlorella species as per Bartley above. These deficiencies in Bartley and Takahashi are addressed by Reddy.
Reddy teaches bio-fertilizing formulations for treating plants including Bermuda grasses which comprise humic acid/humate derivatives wherein these compositions when applied to plants such as Bermuda grass improve root length, root weight/mass (See abstract; [0039]; [0040]; [0047-0048]; [0086]; [0107-0108]; [0159]; [0211]; [0277]; Claims 19-21, 26, etc.). 
Reddy teaches the amount of bio-fertilizer composition to use and methods of applying fertilizer will vary based on the target amount of plant enhancing characteristics, weather conditions, type of plant/seed, soil, formulation type, application timing, etc. ([0171]).
Regarding claim 11, the combination of Bartley, Takahashi, and Faheed does not teach the claimed method steps. However, these steps are rendered obvious in view of Reddy. 
Reddy teaches mixing the humic acid into the carrier for the microbe containing bio-fertilizer composition (See abstract; [0039]; [0040]; [0047-0048]; [0086]; [0107-0108]; [0159]; [0211]; [0277]; Claims 19-21, 26; [0171], etc.). Thus it would be obvious to add the humic acid to the diluted pasteurized Chlorella cell composition of Bartley and Takahashi because Reddy teaches that it was known to add effective amounts of humic acid to the carrier/microbe containing bio-fertilizer mixture for application to grasses, e.g. Bermuda grasses, to improve root development, e.g. root mass/weight, and root length (See abstract; [0039]; [0040]; [0047-0048]; [0086]; [0107-0108]; [0159]; [0211]; [0277]; Claims 19-21, 26; [0171], etc.).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute other plants, e.g. Bermuda grass, specifically the instantly claimed types of Bermuda grass claimed in claim 21 which are known in the art as is evidenced/taught by Birthisel (See Example 2 which teaches 419 tifway was known prior to applicant’s filing) for the other Poacea family grasses which are taught in Bartley for the predictable result of studying the effect of Chlorella cells as bio-fertilizer on growth parameters of plants which include the roots of the plants, since Bartley, Takahashi, and Faheed together discloses that pasteurized Chlorella cells enhance the quality and health of plants, and Bartley exemplifies these plants include grasses in the family of Poacea having their growth improved. Furthermore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize the concentration of the chlorella cells in the composition that is being applied as a matter of routine experimentation in order to afford the most effective concentration of Chlorella cells for improving/enhancing the quality/growth of the treated plants.
It also would have been obvious to combine the composition of pasteurized whole Chlorella cells in the claimed concentrations as taught by the combination of Bartley, Takahashi, and Faheed together with the humic acid of Reddy in order to develop the instantly claimed method and/or to form the composition used in the claimed method because Reddy teaches using humic acid in the carrier liquid with the microbial components of the bio-fertilizer (See abstract; [0039]; [0040]; [0047-0048]; [0086]; [0107-0108]; [0159]; [0211]; [0277]; Claims 19-21, 26, [0171]; etc.). Thus, as Chlorella is a microorganism/microbe it would be obvious to mix the humic acid with the diluted Chlorella composition of Bartley, Takahashi, and Faheed in order to form the claimed composition for use in the claimed methods because Reddy teaches mixing humic acid with the carrier and microbe components for forming biofertilizers for Bermuda grass to improve root development (root mass/root length). Further it would be obvious to optimize the concentration of the Chlorella cells to the instantly claimed amounts of 5-30 wt% and 5-10 wt% with effective amounts of humic acid to provide the most effective composition for improving root development in Bermuda grass because it was known in the art to use both agents to improve the growth/health of plants such as grasses. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims to no longer require iron but now require humic acid, etc. have prompted the revised and new grounds of rejection presented in this office action. 
	Applicant’s argue that they have unexpected results with respect to the root growth/development (e.g. root mass and root length) in Bermuda grass with the combination of pasteurized Chlorella cells and humate derivatives as per their results in Example 7. The examiner respectfully disagrees that these results are unexpected because applicant’s have compared the treated roots with untreated roots not roots treated with only the Chlorella cells and only the humate derivatives because as is discussed above both the Chlorella cells and humate derivatives were known to improve the growth and plant health of grasses from Poacea and humic acid with microbes were known to improve the root length and root mass of Bermuda grasses as is taught by Reddy. Further, applicant’s have not provided the conditions that provided these results as not every amount/concentration of Chlorella cells and not every amount/concentration of humic acid/humate derivatives would be expected to behave the same and provide the same root development increases. Thus, it appears some necessary information is missing from example 7 and even if the results of applicant’s example 7 are unexpected (which they do not appear to be when viewed in light of the combined prior art as is discussed above) the results do not appear to be commensurate in scope with the instant claims which allow for any and all concentrations of any and all humate derivatives, etc.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/            Primary Examiner, Art Unit 1616